UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6545



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CLARENCE EDWARD ALEXANDER,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-95-13-BO)


Submitted:   August 18, 2005                 Decided:   August 25, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Edward Alexander, Appellant Pro Se. Yvonne Victoria
Watford-McKinney, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Clarence Edward Alexander seeks to appeal his conviction

and sentence.       In criminal cases, the defendant must file his

notice of appeal within ten days of the entry of judgment.            Fed. R.

App. P. 4(b)(1)(A).      With or without a motion, the district court

may grant an extension of time to file of up to thirty days upon a

showing of excusable neglect or good cause.                Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

              The district court entered its judgment on February 2,

1996.   Alexander filed his notice of appeal on March 16, 2005, far

beyond the appeal or extension period. Accordingly, we dismiss the

appeal as untimely filed.       We dispense with oral argument as the

facts   and    legal   contentions   are     adequately   presented   in   the

materials before the court.



                                                                  DISMISSED




                                     - 2 -